In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17–2963 
CALVIN LINDSEY, 
                                                   Plaintiff‐Appellant, 
                                   v. 

VINCE MACIAS, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 1:13‐cv‐04069 — Manish S. Shah, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 17, 2018 — DECIDED OCTOBER 23, 2018 
                  ____________________ 

   Before  EASTERBROOK,  KANNE,  and  BRENNAN,  Circuit 
Judges. 
    BRENNAN,  Circuit  Judge.  After  the  State  of  Illinois  dis‐
missed  criminal  charges  against  plaintiff‐appellant  Calvin 
Lindsey  for  unlawful  possession  of  a  weapon,  he  filed  this 
civil  action  asserting  claims  for  false  arrest,  excessive  force, 
false  imprisonment,  and  malicious  prosecution  under  42 
U.S.C. § 1983 and state law assault and battery. At trial, the 
jury returned a unanimous defense verdict on all counts.  
2                                                            No. 17‐2963 

    On appeal, Lindsey seeks to vacate the judgment for two 
reasons. First, he contends the district court erred in refusing 
to  modify  its  jury  instruction  on  “possession”  to  stress  that 
“mere proximity” to a gun is insufficient. Second, he asserts 
the district court abused its discretion by denying the jurors’ 
request for a copy of a potentially impeaching interrogatory 
answer. 
    Neither  of  Lindsey’s  arguments  warrants  reversal.  Our 
precedent rejects a requirement that a possession instruction 
include  language  expressly  disclaiming  the  sufficiency  of 
“mere proximity,” and Lindsey presents no persuasive reason 
to reconsider those holdings or reach a different result here. 
And the district court was well within its discretion in refus‐
ing to send into the jury room a document not admitted into 
evidence. Therefore, we affirm.  
                                            I. BACKGROUND 
           A. Arrest on April 28, 20121 
    During the early morning hours of April 28, 2012, Lindsey 
and three female friends were drinking beer and watching tel‐
evision in a basement level apartment in Chicago. Suddenly, 
four Chicago police officers kicked in the door, grabbed Lind‐
sey  from  behind,  threw  him  to  the  floor,  and  arrested  him. 
Never in his life had Lindsey used a gun, he never saw one on 
April 28, 2012, and he never went into his sister‐in‐law’s first 
floor bedroom that night.  


                                                 
     1 While the facts summarized in this section are taken from the com‐

peting witness testimony presented during trial, on appeal we must view 
the facts “in the light most favorable to [the jury’s] verdict.” Matthews v. 
Wisconsin Energy Corp., Inc., 642 F.3d 565, 567 (7th Cir. 2011).   
No. 17‐2963                                                          3 

    That is how Lindsey tells it. The defendant‐appellee police 
officers paint a strikingly different picture.  
    According to them, Officers Macias and Perez received an 
emergency call about a “male with a gun,” and all four offic‐
ers arrived on scene at about 3:35 a.m. An unidentified man 
standing on the porch directed the officers inside the build‐
ing’s first floor apartment, stating only, “He’s in there.” Upon 
entering, they encountered approximately ten people milling 
about  a  party,  and  one  attendee  informed  Officer  Gentile, 
“The  man  with  the  gun  is  in  the  back.  He  pointed  it  at  my 
face.”  
    When Officer Gentile looked up, a man saw him and fled 
into the first floor bedroom, slamming the door behind him. 
After  announcing  their  presence  and  knocking,  the  officers 
opened the bedroom door and saw Lindsey sitting on a mat‐
tress next to one woman. Gentile found a gun on the bedroom 
floor,  about  two  feet  in  front  of  Lindsey.  None  of  the  four 
officers ever saw the gun on Lindsey’s person. Officer Macias 
arrested Lindsey and escorted him out. 
       B. Subsequent Litigation 
    Lindsey  was  charged  with  unlawful  possession  of  a 
weapon  by  a  convicted  felon.  Three  months  later,  after  the 
state  court  suppressed  the  gun  evidence,  prosecutors  dis‐
missed  the  criminal  case.  Lindsey  then  filed  this  lawsuit, 
asserting  violations  of  his  constitutional  rights  and  various 
tort claims. The jury trial in this civil case lasted four days. 
       1. The district court rejects Lindsey’s modification to 
          jury instruction on “possession.” 
   At  the  jury  instruction  conference,  Lindsey’s  attorneys 
objected to the district court’s proposed instruction regarding 
4                                                     No. 17‐2963 

“possession,”  which  was  based  on  Seventh  Circuit  Pattern 
Criminal Jury Instruction 4.13 and read in relevant part: 
       A person possesses an object if he has the ability 
       and  intention  to  exercise  direction  or  control 
       over the object, either directly or through others. 
       A person may possess an object even if he is not 
       in physical contact with it and even if he does 
       not own it.  
Worried  this  pattern  instruction  might  lead  jurors  to  incor‐
rectly conflate physical proximity to a gun with constructive 
possession, Lindsey’s attorneys asked the district court to add 
the  following  language:  “The mere  proximity  to  the  contra‐
band is not enough to establish possession.” 
    The  district  court  denied  Lindsey’s  request,  explaining 
that the first sentence of the instruction already emphasized 
the requirement that a person have the ability and intention 
to exercise control over the object, so the jury would not think 
that  “mere  proximity”  would  be  sufficient.  Moreover,  the 
district court preferred defining what constitutes possession, 
rather than what does not. Lindsey’s attorneys were permit‐
ted to make this “mere proximity” point during their closing 
argument, which they did. 
       2. The district court denies the jury’s request for Of‐
          ficer Gentile’s interrogatory answer. 
    During  trial,  Lindsey’s  attorneys  cross‐examined  Officer 
Gentile on his pre‐trial answer to an interrogatory asking him 
to identify potential witnesses:  
       [T]he women who were with Plaintiff Lindsey 
       in the room where Plaintiff Lindsey was placed 
       under  arrest,  whose  names  he  does  not  know, 
No. 17‐2963                                                          5 

       may have knowledge of the events leading up 
       to Plaintiff Lindsey being placed under arrest. 
On  the  witness  stand,  however,  Officer  Gentile  adamantly 
denied  that  multiple  women  had  been  in  the  bedroom, 
instead testifying that the reference to “women” in his inter‐
rogatory answer was a typographical error. The interrogatory 
answer was never moved or admitted into evidence, as Lind‐
sey’s  counsel  simply  incorporated  its  substance  into  their 
cross‐examination. 
   Later, during deliberations, the jury sent the district court 
the following note: 
       May we see or have access to Gentile’s interrog‐
       ative  [sic]  response  where  he  states/refers  to 
       ‘women,’ ‘their,’ & ‘names,’ (indicating plurals). 
       If not, may we get clarification as to which room 
       he is referring to? 
Lindsey’s  counsel  offered  a  copy  of  Gentile’s  interrogatory 
answer  to  send  back,  while  defense  counsel  staunchly 
objected that the document was not in evidence. 
     The  district  court  expressed  concern  that  sending  the 
interrogatory answer to the jury might “unnecessarily high‐
light one piece of evidence over another piece of evidence” or 
“cause  deliberations  to  go  down  a  road  where  they  ask  for 
more  things  that  I  can’t  give  them,  like  testimony.”  So,  the 
district court instructed the jury, “The answer to your request 
is  that  you  must  rely  on  your  collective  recollection  of  the 
evidence and testimony at the trial.” While maintaining their 
objection to the district court’s decision, Lindsey’s attorneys 
did not object to the “wordsmithing” of the response. 
6                                                          No. 17‐2963 

   The  jury  returned  a  unanimous  verdict  in  favor  of  the 
defendants on all of Lindsey’s claims,  and the  district  court 
entered judgment accordingly.  
                               II. ANALYSIS 
        A. Jury Instruction on Possession 
    First,  Lindsey  argues  the  district  court  erred  in  rejecting 
his  proffered  jury  instruction  language,  emphasizing  “mere 
proximity”  to  a  gun  is  insufficient  to  establish  constructive 
possession.  
    We  review  de  novo  whether  a  jury  instruction  accurately 
summarizes  the  law,  but  afford  district  courts  “substantial 
discretion” in formulating a particular instruction’s wording. 
United States v. Edwards, 869 F.3d 490, 496 (7th Cir. 2017). As 
long as the instruction is legally accurate, we reverse only if 
the  wording  misled  the  jury  in  a  way  that  prejudiced  the 
appellant. United States v. McKnight, 665 F.3d 786, 791 (7th Cir. 
2011). A party is entitled to a specific jury instruction on his 
theory of the case if (1) the instruction is a correct statement 
of the law, (2) there is evidence supporting the theory, (3) that 
theory  is  not  already  part  of  the  charge,  and  (4) a  failure  to 
provide the instruction would deny a fair trial. United States 
v. Maldonado, 893 F.3d 480, 487 (7th Cir. 2018).  
     In  his  brief,  Lindsey  highlights  our  decision  in  United 
States v. Brown, 724 F.3d 801 (7th Cir. 2013), which included 
the statement that “[m]ere proximity to the item at the time of 
seizure is not enough” to establish possession. Id. at 804. That 
is  a  correct  statement  of  law,  and  one  that  has  been  well‐
established  for  quite  some  time.  See,  e.g.,  United  States  v. 
Chairez, 33 F.3d 823, 825 (7th Cir. 1994); United States v. Gates, 
No. 17‐2963                                                                     7 

491  F.2d  720,  721–22  (7th  Cir.  1974).2  But  it  does  not  follow 
that express language along the lines that “mere proximity to 
contraband  is  insufficient  to  establish  constructive  posses‐
sion” must appear in every jury instruction on possession. 
    We confronted a similar argument in United States v. Rice, 
995  F.2d  719  (7th  Cir.  1993).  There,  the  defendant  was  con‐
victed of unlawful possession of a weapon and asserted the 
district court erred by failing to instruct the jury that “mere 
presence in the vicinity of a firearm, or mere knowledge of its 
physical  location,  does  not  constitute  possession  under  the 
statute.” Id. at 725. In affirming the defendant’s conviction, we 
concluded  that  the  jury  instruction  given  “adequately  cov‐
ered”  the  defense’s  theory  of  no  possession  because  it 
explained to the jury that constructive possession requires the 
“power and intention at a given time, to exercise dominion or 
control” over an object. Id. at 724–25.  
    Here, the district court’s instruction already included sim‐
ilar language, informing the jury that constructive possession 
requires that a person have “the ability and intention to exer‐
cise direction or control over the object.” This explained to the 
jury that more than physical proximity is required for posses‐
sion. While Lindsey’s proffered language was also a correct 
statement of law, as we noted in Rice, “district courts are not 
required  to  give  alternative  explanations  of  every  term 
                                                 
      2 While the parties’ briefs focus on federal case law regarding posses‐

sion, the relevant inquiry at trial was whether the defendants had proba‐
ble  cause  to  arrest  Lindsey  for  unlawful  possession  under  Illinois  law, 
namely  720  ILL.  COMP.  STAT.  5/24‐1.1  (2012).  Regardless,  Illinois  follows 
the same rule. See, e.g., People v. Deleon, 33 N.E.3d 900, 905 (Ill. App. Ct. 
2015) (holding that a defendant’s “mere proximity to the gun in the car 
did not establish his possession of the gun”).  
8                                                              No. 17‐2963 

defined in the instructions.” 995 F.2d at 725. Given the district 
court’s instruction and counsel’s closing argument stressing 
the insufficiency of Lindsey’s physical proximity to the gun, 
Lindsey’s theory of the case was adequately presented to the 
jury. Id. at 726.  
    We have reached the same result in previous cases on this 
issue.  See,  e.g.,  United  States  v.  Hendricks,  319  F.3d  993,  1006 
(7th Cir. 2003) (holding instruction on unlawful possession of 
a  weapon  sufficient  despite  lack  of  “mere  presence”  lan‐
guage); United States v. Saunders, 973 F.2d 1354, 1360–61 (7th 
Cir.  1992)  (affirming  cocaine  possession  conviction  despite 
district  court’s  rejection  of  a  “mere  proximity”  instruction); 
United  States  v.  Durades,  929  F.2d  1160,  1168  (7th  Cir.  1991); 
(same).3  Lindsey  presents  no  persuasive  reason  why  we 
should reconsider those holdings.  
      This was a civil trial, not a criminal prosecution for unlaw‐
ful possession of a weapon. While Illinois law on possession 
was relevant to the defendants’ affirmative defenses,4 the jury 
was  not  tasked  with  finding  whether  Lindsey  actually  pos‐
sessed  the  gun.  Instead,  the  jury  needed  to  assess  whether 
probable cause existed to arrest Lindsey for unlawful posses‐
sion, which required that the officers have “reasonably trust‐
worthy information [that is] sufficient to warrant a prudent 
person”  to  believe  that  Lindsey  had  committed  a  crime. 
                                                 
     3 Illinois courts also have rejected the argument that a possession in‐

struction must disclaim the sufficiency of “mere proximity” or “mere pres‐
ence.” See, e.g., People v. Freeman, 609 N.E.2d 713, 719 (Ill. App. Ct. 1992); 
People v. Stamps, 438 N.E.2d 1282, 1297 (Ill. App. Ct. 1982). 
     4 Probable cause to arrest is an absolute defense to any § 1983 claim 

for  wrongful  arrest,  false  imprisonment,  or  malicious  prosecution.  See 
Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006). 
No. 17‐2963                                                         9 

Adams v. Williams, 407 U.S. 143, 148 (1972). The district court’s 
legally  accurate  instruction  gave  the  jury  the  correct  law 
needed  to  make  this  assessment.  Further  exposition  on  the 
legal  intricacies  of  constructive  possession  was  unnecessary 
for purposes of this case.  
       B. Response to the Jury’s Request for Officer Gentile’s 
          Interrogatory Answer 
    We  review  a  district  court’s  response  to  a  jury  question 
during  deliberations  for  abuse  of  discretion,  considering 
“(1) whether the instructions as a whole fairly and adequately 
treat the issues; (2) whether the supplemental instruction is a 
correct statement of the law; and (3) whether the district court 
answered the juryʹs questions specifically.” Morgan v. City of 
Chicago, 822 F.3d 317, 342 (7th Cir. 2016). 
    Lindsey claims the district court abused its discretion by 
refusing to provide the jurors with a copy of Officer Gentile’s 
interrogatory  answer  when  they  asked  to  see  it.  Lindsey 
believes the answer was relevant to the jurors’ assessment of 
Gentile’s credibility as a witness. But the document was never 
moved  or  admitted  into  evidence.  In  fact,  the  district  court 
could have abused its discretion had it sent a document not in 
evidence to the jury room. See Baugh ex rel. Baugh v. Cuprum 
S.A. de C.V., 730 F.3d 701, 705 (7th Cir. 2013) (“The general rule 
is that materials not admitted into evidence simply should not 
be sent to the jury for use in its deliberations.”). 
    To  support  his  position,  Lindsey  points  to  this  court’s 
statement in United States v. Sims, 329 F.3d 937 (7th Cir. 2003), 
that a district court “has an obligation to dispel any confusion 
quickly  and  with  concrete  accuracy”  in  responding  to  jury 
questions. Id. at 943. Lindsey contends the district court failed 
10                                                       No. 17‐2963 

that  obligation  because  it  did  not  resolve  the  jury’s  “clearly 
indicated confusion” regarding Officer Gentile’s testimony.  
    Lindsey’s  argument  takes  the  statement  in  Sims  out  of 
context. The district court’s obligation is to dispel jury confu‐
sion on the requirements of the law. In Sims, for example, the 
jury’s  confusion  surrounded  “the  proper  standard  of  intent 
for conspiracy to commit mail fraud.” Id. By contrast, it is not 
the  province  of  a  trial  judge  to  resolve  jurors’  confusion 
regarding the evidence, or (even worse) to reach beyond the 
domain  of  the  record  to  give  jurors  additional  information 
pertaining to witnesses’ respective credibility.  
    In  this  case,  providing  the  jury  with  the  information  it 
requested  would  have  required  the  district  court  either  to 
summarize the questions and answers from the cross exami‐
nation of Officer Gentile, or transmit to a deliberating jury the 
text  of  a  document  not  in  evidence.  The  district  court 
expressed  understandable  concern  that  either  choice  might 
improperly highlight certain evidence or encourage the jury 
to request other materials more difficult to provide. Such con‐
cerns are legitimate. See, e.g., United States v. Guy, 924 F.2d 702, 
708  (7th  Cir.  1991)  (recognizing  concern  about  highlighting 
certain testimony by sending partial transcripts to jury room); 
United States v. Howard, 80 F.3d 1194, 1201–02 (7th Cir. 1996) 
(same).  
    When  the  district  court  initially  charged  the  jurors,  it 
informed  them  that  trial  transcripts  would  not  be  available 
and they “must rely on [their] collective memory of the testi‐
mony.”  The  court’s  decision  to  adhere  to  that  approach 
throughout  deliberations  was  well  within  its  discretion.  See 
United States v. White, 582 F.3d 787, 805 (7th Cir. 2009) (no er‐
ror  in  refusing  jury  request  for  trial  transcript  of  a  police 
No. 17‐2963                                                         11 

officer’s  testimony).  We  find  no  fault  in  the  district  court’s 
refusal to provide the jury with a document not in evidence.  
                                                           AFFIRMED.